 Case 20-10383-RG Doc 28-1 Filed 06/29/20 Entered 06/29/20 19:32:39                     Desc
            Certification in Support of Motion to Dismiss Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY

In the Matter of                             Case No. 20-10383-RG
                                             Chapter 7
Cheryl Lynn Hall,


                   Debtor(s)                 Hearing Date: August 11, 2020 @ 10 AM

               CERTIFICATION IN SUPPORT OF NOTICE OF MOTION
                   FOR ORDER DISMISSING CHAPTER 7 CASE

       Donald V. Biase does hereby certify as follows:

       1.      I am the Chapter 7 Trustee for the above captioned Debtor, having been duly

appointed by the United States Trustee for Region 3.

       2.      The Debtor filed a Chapter 7 petition on January 10, 2020. Pursuant to the Notice

of Creditors issued by the Bankruptcy Court Clerk’s office, the hearing pursuant to 11 U.S.C.

§341(a) was scheduled for February 7, 2020 at 11:00AM. The Debtor failed to attend the

Hearing.

       3.      The Trustee rescheduled the 341(a) hearing to the following dates and each

rescheduled hearing was docketed and the Debtor was notified:

               March 9, 2020 at 2:00 PM - the Debtor failed to appear

               April 17, 202 at 2:00 PM - the Debtor failed to appear

               May 7, 2020 at 2:00 PM - the Debtor failed to appear

               June 18, 2020 at 2:00 PM - the Debtor failed to appear
 Case 20-10383-RG Doc 28-1 Filed 06/29/20 Entered 06/29/20 19:32:39                       Desc
            Certification in Support of Motion to Dismiss Page 2 of 2



       4.      The Trustee spoke with the Debtor on several occasions and gave the Debtor

many opportunities to appear and be examined. On one occasion the Debtor mentioned she did

not want to attend the 341 hearing because she was concerned about equity in her home. The

Trustee explained the mortgage company had already filed a Motion for Relief from the

Automatic Stay and that she was required to attend her 341 hearing.            The Debtor filed

bankruptcy previously and should know the requirements of filing for bankruptcy.

       5.      The Trustee advised the Debtor he would hear her 341 telephonically in March,

prior to the pandemic shut down, and she refused to be heard.

       6.      The Debtor produced a letter from a doctor who stated she has a respiratory

illness and was unable to be in public; however, the rescheduled 341 hearings for April, May and

June were held telephonically and the Debtor still did not appear despite having been notified the

hearings were rescheduled and were telephonic. See attached letter.

       7.      Based upon the Debtor’s failure to attend the originally scheduled and the four (4)

rescheduled 341 Hearings and her failure to cooperate with the Trustee as set forth above, I

respectfully request that the Court dismiss the Debtor’s Chapter 7 case.

       I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.



Dated: June 29, 2020                                 /s/Donald V. Biase ____________________
                                                     Donald V. Biase, Trustee
DONALD V. BIASE, TRUSTEE
110 Allen Road, Suite 304
Basking Ridge, NJ 07920
(973) 618-1008




                                                2
